                    Case 18-50489-CSS              Doc 347       Filed 02/26/21        Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    MAXUS ENERGY CORPORATION, et al.,                            Case No. 16-11501 (CSS)
                                                                 (Jointly Administered)
                           Debtors.


    MAXUS LIQUIDATING TRUST,

                           Plaintiff,

              -against-

    YPF S.A., YPF INTERNATIONAL S.A.,
    YPF HOLDINGS, INC., CLH HOLDINGS,                            Adv. Proc. No. 18-50489 (CSS)
    INC., REPSOL, S.A., REPSOL
    EXPLORACIÓN, S.A., REPSOL USA
    HOLDINGS CORP., REPSOL E&P USA,
    INC., REPSOL OFFSHORE E&P USA,
    INC., REPSOL E&P T&T LIMITED, and
    REPSOL SERVICES CO.,

                           Defendants.


                               DECLARATION OF W. BRADLEY WENDEL

             I, W. Bradley Wendel, pursuant to 28 U.S.C. § 1746, declare as follows:

                                                      Introduction

             1.      I, W. Bradley Wendel, submit this Reply Declaration in response to the Maxus

Liquidating Trust’s Opposition to the YPF Defendants’ Motion to Disqualify White & Case LLP

(the “Opposition”).1

             2.      In addition to the materials that I identified in my first Declaration (“First

Declaration”), I have reviewed the Opposition as well as the Declaration of Lucian T. Pera



1
             Unless otherwise defined, capitalized terms have the same meaning as in my First Declaration.


                                                            1
              Case 18-50489-CSS          Doc 347     Filed 02/26/21     Page 2 of 9




(“Pera Declaration”), the Declaration of Jessica C. Lauria (formerly Boelter), the Declaration of

Debra Kobrin Levy (“Levy Declaration”), and the Declaration of Matthew L. Nicholson.

        3.     After reviewing these materials, and based on my experience, knowledge, and

expertise in the topics described in my First Declaration and below, I remain of the opinion

stated in my First Declaration: that under the circumstances described, a screening mechanism is

not adequate to cleanse the imputed conflict created by Ms. Boelter’s association with White &

Case.

        4.     In addition, the Opposition contains at least two key misstatements of the law

governing lawyers: First, the Opposition mistakes the source of and law applicable to the

Court’s inherent authority to disqualify counsel appearing before it. Second, the Opposition

focuses on what the Trust views as the minimal chance that Ms. Boelter has or will disclose

confidential YPF information to YPF’s adversaries. But the law on screening and imputed

conflicts does not focus on evaluating an individual lawyer’s propensity to disclose client

confidences. Instead, it focuses on the magnitude of the risk, given the nature of the confidences

involved, faced by a client whose former lawyer is now associated with an adversary firm. The

following discussions of these issues, in combination with my First Declaration, may be of

assistance to the Court in evaluating the factors relevant to the question whether to disqualify

White & Case from representing the Trust.

                       Relevance of Amendment to Model Rule 1.10(a)(2)

        5.     The Opposition relies heavily on the 2009 amendment to ABA Model Rule

1.10(a)(2), which for disciplinary purposes permits screening to remove the imputation of a

conflict of interest brought to a law firm by an incoming lateral lawyer. See Opp’n 17, 21, 23. It

is very important to keep in mind, however, the distinction between (a) the disciplinary function




                                                 2
               Case 18-50489-CSS          Doc 347      Filed 02/26/21      Page 3 of 9




of the rules and (b) the inherent power of this Court to regulate the practice of lawyers appearing

before it. Paragraph 20 of the Scope section of the Model Rules states: “[V]iolation of a Rule

does not necessarily warrant any other nondisciplinary remedy, such as disqualification of a

lawyer in pending litigation.” By the same logic, compliance with a rule does not necessarily

warrant a court withholding a remedy, such as disqualification, in an appropriate case.

        6.      Disqualification is a remedy employed by a tribunal to safeguard against

prejudice to a party to litigation before that tribunal; the inherent authority of a tribunal to

regulate the conduct of lawyers appearing before it is independent of the attorney disciplinary

process of a state. As the leading treatise on the law of lawyering states, “[t]he Model Rules of

Professional Conduct . . . are enforced primarily through disciplinary proceedings held under the

aegis of the highest courts in each state. The rules governing conflicts of interest, on the other

hand, are most often enforced as ‘other’ law, via disqualification motions in litigation, in federal

or state court, even though they are also subject to the rules of professional ethics.” 1 Geoffrey C.

Hazard, et al., The Law of Lawyering § 1.5, at 1-9 (3d ed. 2012); Restatement (Third) of the Law

Governing Lawyers § 6, cmt. I (2000).

        7.      The disciplinary rules may inform courts’ consideration of whether to disqualify

counsel in order to protect a party from prejudice. They are not, however, strictly speaking,

following or applying the disciplinary rules. See Fund of Funds, Ltd. v. Arthur Andersen & Co.,

567 F.2d 225, 234-35 (2d Cir. 1977) (reviewing several foundational cases on disqualification

for conflicts); Pennwalt Corp. v. Plough, Inc., 85 F.R.D. 264, 269 (D. Del. 1979) (distinguishing

rigid application of the disciplinary rules from their usefulness as “general guidelines against

which proposed and actual conduct can be evaluated”). “When ruling on disqualification

motions, courts tend to be influenced by the rules governing lawyer conduct; however, they




                                                   3
              Case 18-50489-CSS          Doc 347      Filed 02/26/21     Page 4 of 9




ultimately follow standards developed in judicial decisions, which may not be the same as those

in the rules.” ABA/BNA Lawyers’ Manual on Prof’l Conduct ¶ 51:1904.

        8.     Comment [7] to Model Rule 1.10 clearly cautions lawyers that a lateral hire that

may not subject lawyers to discipline may nevertheless result in disqualification of the law firm

from a matter: “Lawyers should be aware, however, that even where screening mechanisms have

been adopted, tribunals may consider additional factors in ruling upon motions to disqualify a

lawyer from pending litigation.” What Mr. Pera characterizes as an “advocacy position” in the

Restatement of the Law Governing Lawyers, Pera Decl. ¶ 70, is nothing more than a reflection of

the additional factors that courts have relied upon in ruling on disqualification motions.

        9.     If there is any advocacy in the Restatement’s position, it was actually in being

ahead of the Model Rules in permitting screening in cases involving moving private-sector

lawyers. The Restatement drafters arrived at that position through consideration of numerous

cases involving judicially created exceptions to the imputed disqualification established by Rule

1.10.

        10.    The Restatement drafters also recognized, however, that screening was not a

blank check permitting all lateral moves, and that some lawyers may have access to such

sensitive information of their former clients that their association with a law firm representing a

litigation adversary of the former client should lead to the disqualification of that law firm. The

balance of policy factors, as reflected in Section 124 of the Restatement, provides protection for

the sensitive confidential information of clients, while not unduly hampering lawyer mobility.

        11.    The balance of policy considerations underlying a rule for lawyer discipline may

differ from those a court should consider when requested by a party to protect it from prejudice

in litigation pending before the court. Disciplinary authorities are often not well equipped to




                                                  4
               Case 18-50489-CSS          Doc 347      Filed 02/26/21        Page 5 of 9




handle the voluminous factual records generated in complex litigation. It is understandable that

the ABA may not have wanted to task disciplinary authorities with determining the importance

of confidential information to a party in a particular proceeding. Thus, the blanket screening

provision in Model Rule 1.10(a)(2) may be reasonable from that policy perspective, as it pertains

to lawyer regulation and discipline.

        12.     The policies at issue may be different where the court’s inherent authority to

supervise litigation is concerned. The court is already familiar with the record and can appreciate

the significance of confidential information to the parties. It also has direct responsibility for the

integrity of its proceedings, in contrast with the indirect responsibility vested in state attorney

disciplinary and grievance authorities. The distinction between the disciplinary function of the

rules, on the one hand, and their function as non-mandatory guidance for courts in the exercise of

their inherent power, on the other, allows for a different balance of policies to be struck in

different contexts. A court is in a better position than state disciplinary authorities to protect the

interests of the former client in an ongoing litigation before that court.

        13.     White & Case apparently treated Model Rule 1.10(a)(2) as a kind of safe harbor,

relying on screening to avoid disqualification regardless of how much sensitive confidential

information Ms. Boelter possessed about her former client. In my opinion, a reasonable attorney

with responsibility for ensuring the firm’s compliance with all applicable standards – including

those governing disqualification for conflicts of interest – should have perceived that hiring

Ms. Boelter posed a significant risk of disqualification in any proceeding in which the YPF

confidential information she possessed could be used to the disadvantage of her former client.

        14.     To emphasize, this is not to impugn the integrity of Ms. Boelter in any way. The

practice of lawyers referring to the rules of professional conduct as “ethics rules” may create the




                                                   5
              Case 18-50489-CSS           Doc 347      Filed 02/26/21     Page 6 of 9




mistaken impression that an inquiry into the character or integrity of lawyers is part of the

analysis of the law governing lawyers. In fact, the law governing disqualification for conflicts of

interest employs legal standards and criteria that consider the magnitude of the risk to the client,

and the policy considerations on the other side of the balance, in an objective manner, without

inquiring into the moral character of the lawyers involved.

       15.     To summarize, where YPF’s interests have been jeopardized by one of its lead

lawyer’s association with an adversary firm, Rule 1.10(a)(2) does not preclude this court from

exercising its inherent authority to craft a remedy to protect these interests.

                             Objectivity of Imputed Conflicts Analysis

       16.     The Trust’s brief states that “Ms. Boelter takes her ethical obligations to her

former client very seriously. Boelter Decl. ¶ 11. Ms. Boelter has not revealed, either directly or

indirectly, any confidential information (or substantive information of any sort) that she learned

during her work for YPF, including during the conflicts screening process, to anyone at White &

Case.” Opp’n 11. This argument reflects a misunderstanding of the objective analysis of conflicts

of interest rules. Ms. Boelter’s testimony, even if it is truthful, would be relevant only if

disqualification required a showing of actual disclosure of confidential information. But it is in

fact the objective risk of disclosure of confidential information that justifies disqualification.

       17.     Again, the Hazard treatise states this principle in a helpful way: “In the modern

view, a conflict of interest exists whenever the attorney-client relationship or the quality of the

representation is ‘at risk,’ even if no substantive impropriety – such as a breach of confidentiality

or less than zealous representation – in fact eventuates.” Hazard, The Law of Lawyering at §

10.4 (emphasis in original). The party seeking disqualification – that is, the party whose

confidential information is at risk from an attorney’s lateral move – need not prove actual




                                                   6
                 Case 18-50489-CSS               Doc 347       Filed 02/26/21         Page 7 of 9




disclosure of confidential information. That would be a highly ironic procedure to employ in the

application of a rule intended to protect a party’s confidences. Instead, courts should rely on

“inferences, deductions or working presumptions that reasonably may be made about the way in

which lawyers work together.” Model Rule 1.9, cmt. [6].2

         18.      These presumptions include the free flow of information within a firm about all of

the matters on which firm lawyers have worked. Indeed, this presumption underlies the

imputation of conflicts of interest by Model Rule 1.10. That rule recognizes that one of the

benefits of associating with other lawyers is the sharing of knowledge and experience that

colleagues can provide. Screening therefore contemplates a highly unusual situation, in which

this free flow of information is restricted to protect the interests of a former client of a newly

hired lawyer. In many cases a screen is adequate protection, in light of the relatively insignificant

confidential information possessed by the moving lawyer. In this case, however, it is unrealistic

to leave the protection of YPF to nothing more than trust.

         19.      The screening procedures described by White & Case Associate General Counsel

Debra Kobrin Levy do not get at the underlying risk that a moving lawyer, such as Ms. Boelter,

will reveal sensitive confidential information of her former client. As described in Ms. Levy’s

declaration, these procedures regulate the access by a newly hired lawyer to files pertaining to a

matter in which the firm’s client is adverse to a former client of the moving lawyer. In this case,

that means Ms. Boelter has no access to files concerning the Trust. However, protection of the

Trust’s confidences is not the issue here. It is YPF’s confidential information, known to Ms.




2
         As stated in one of the most important early conflicts cases: “To compel the client to show . . . the actual
confidential matters previously entrusted to the attorney and their possible value to the present client would tear
aside the protective cloak drawn about the lawyer-client relationship. For the Court to probe further and sift the
confidences in fact revealed would require the disclosure of the very matters intended to be protected by the rule.”
T.C. Theatre Corp. v. Warner Bros. Pictures, Inc., 113 F. Supp. 265, 269 (S.D.N.Y. 1953).


                                                           7
               Case 18-50489-CSS          Doc 347      Filed 02/26/21      Page 8 of 9




Boelter, that must be protected. That is why the court in Nemours Found. v. Gilbane, Inc., 632 F.

Supp. 418, 428 (D. Del. 1986), used the image of a “cone of silence” rather than a wall or screen.

This is not merely an amusing reference to a 1960s television show, but a serious point about

which client’s interests are at stake when a lawyer changes law firms.

        20.     The only acknowledgement of the importance of a “cone of silence” is in

Paragraph 22 of Ms. Levy’s declaration: “In accordance with Firm policies, no lateral partner

who has been screened from a matter may discuss any aspect of the matter with any person

associated or affiliated with the Firm.” This procedure amounts to no more than trusting Ms.

Boelter’s undertaking not to divulge confidential information of YPF. In some instances the risk

to the client is insignificant enough that relying on trust is sufficient protection for the former

client’s interests. In this case, however, the stakes are too high to leave the protection of YPF to

the discretion of its former lawyer.

        21.     This objective “risk rules” analysis is grounded in the highly fiduciary nature of

the lawyer-client relationship and the duty of undivided loyalty that is owed to the client. See,

e.g., Cinema 5, Ltd. v. Cinerama, Inc., 528 F.2d 1384, 1386 (2d Cir. 1976). In some instances, it

is too much to ask a former client to take it on trust that its former lawyer will not disclose, even

inadvertently, its confidential information. Recognizing the importance of fiduciary duties and

the objective analysis of the risk to the client is not an attack on the integrity of any particular

lawyer. It is, instead, a recognition of the stringency of the fiduciary duties that lawyers accept

when representing a client. Conflicts of interest rules are designed so that a client has more to

rely on than trust. The client’s interests are protected by prophylactic rules, governed by

objective standards, that apply regardless of a lawyer’s stated undertaking to act in good faith




                                                   8
              Case 18-50489-CSS           Doc 347     Filed 02/26/21      Page 9 of 9




with regard to the former client. In short, some interests are too important to leave to the client’s

trust in its former lawyer.

       22.     To conclude, determining the availability of screening requires an objective

analysis of the risk posed to YPF, focusing on the nature of the confidential information to which

Ms. Boelter had access while at Sidley and the adequacy of the procedures employed by White

& Case to ensure that the confidential information of her former client is not compromised.

While I agree that screens are a sufficient response in many cases, in my opinion employing a

screen in this extreme case is a bridge too far: It is unfair to force YPF to accept a situation in

which only good faith and carefulness protect such significant confidences from exposure to

YPF’s direct adversaries.



       I hereby declare under penalty of perjury that the foregoing is a true and correct statement

of my opinions in this matter.


                                               Dated: February 25, 2020
                                               Ithaca, Tompkins County, New York



                                               s/ W. Bradley Wendel
                                               W. Bradley Wendel




                                                  9
